Citation Nr: 0301505	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-33 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person or by reason of being housebound.

[The issue of entitlement to an increased evaluation for 
generalized anxiety disorder, also on appeal, is addressed 
in a separate Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in November 1997.  

The Board initially denied the veteran's claim in a July 
2000 decision.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court), and, in a single-judge decision issued in October 
2001, the Court vacated the Board's decision.  Following 
additional development ordered by the Board under 
38 C.F.R. § 19.9 (2002), this case was decided again by 
the Board in October 2002.  However, that decision has 
since been vacated, and the case is again before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claim has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disabilities include 
generalized anxiety disorder, evaluated as 100 percent 
disabling; and residuals of a back injury, rated as 20 
percent disabling.

3.  The veteran's service-connected disabilities have been 
shown to result in such limitations as his need for the 
help of another person in maintaining his hygiene and 
personal appearance, his use of a wheelchair and cane, and 
the apparent fact that he would not be able to leave his 
house without the assistance of another person.


CONCLUSION OF LAW

The criteria for entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance of another person or by reason of being 
housebound have been met.  38 U.S.C.A. §§ 1114, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
3.350, 3.351, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has afforded the veteran 
multiple VA examinations in conjunction with his claim and 
has obtained records of reported treatment.  

The Board is aware that the RO has not adjudicated the 
veteran's claim under the provisions of 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2002), concerning the VA's duty to 
inform a claimant of the evidence necessary to 
substantiate a claim, to date. 
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although there has been no evidentiary 
development of this case since the issuance of the July 
2000 Board decision, the Board's determination on this 
claim, described below, should preclude any resultant 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  But 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (concerning specific notice requirements of the 
VA).

Special monthly compensation is payable to a veteran who 
is, as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.350(b)(3) (2002).  A 
veteran will be considered in need of regular aid and 
attendance if he or she: (1) is blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field 
to five degrees or less; (2) is a patient in a nursing 
home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a) (2002).  38 
C.F.R. § 3.351(c) (2002).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran 
to dress or undress himself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done 
without such aid; the inability of the veteran to feed 
himself through the loss of coordination of upper 
extremities or through extreme weakness; the inability to 
attend to the wants of nature; or an incapacity, physical 
or mental, which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2002).

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court 
of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) held that it was not required that all of the 
disabling conditions enumerated in the provisions of 38 
C.F.R. § 3.352(a) be found to exist to establish 
eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her 
condition as a whole and that it was only necessary that 
the evidence establish that the veteran is so helpless as 
to need regular aid and attendance, not that there be a 
constant need.

Alternatively, 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 
2002), special monthly compensation is payable for being 
permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when 
the veteran is substantially confined as a direct result 
of service-connected disabilities to his or her dwelling 
and the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities will continue 
throughout his or her lifetime.  Special monthly 
compensation under this section is also payable for a 
single service-connected disability rated as totally 
disabling, with additional service-connected disability 
independently rated at 60 percent, separate and distinct 
from the totally disabling service-connected disability 
and involving different anatomical segments or bodily 
systems.

In the present case, the veteran is service-connected for 
generalized anxiety disorder, evaluated as 100 percent 
disabling; and residuals of a back injury, rated as 20 
percent disabling.  Initially, the Board notes that 
special monthly compensation benefits are clearly not 
warranted on the basis of blindness or being a patient in 
a nursing home because the veteran is not blind due to 
service-connected disability and is not a patient in a 
nursing home.  38 C.F.R. § 3.351(c)(1), (2) (2002).  

As to the question of whether the veteran's service-
connected disabilities render him in need of the aid and 
attendance of another person or housebound, the Board 
observes that the deterioration of his functioning was 
noted in his records following a motor vehicle accident in 
February 1997.  A magnetic resonance imaging study (MRI) 
from March 1997 revealed an enlarged pituitary gland 
(pituitary adenoma), with white matter changes consistent 
with age-related vascular change.  This adenoma was 
resected at a VA facility in May 1997, and subsequent 
records reflect an apparent deterioration in the veteran's 
ability to take care of himself.

In a March 1998 opinion, the veteran's private neurologist 
indicated that his neurological and pituitary problems, 
including epilepsy, were not etiologically related to his 
service-connected psychiatric and back disorders.  

A November 1998 VA aid and attendance examination revealed 
that the veteran required the daily personal health care 
services of a skilled provider, without which he would 
require hospital, nursing home, or other institutional 
care.  Most of the veteran's complaints concerned ataxia 
and his pituitary tumor, and the diagnoses included status 
post pituitary adenoma, a seizure disorder, hypertension, 
ataxia, remote transient ischemic attacks, and 
anxiety/depression.

The report of a January 1999 VA aid and attendance 
examination further reflects that the veteran was "an 
adequate candidate" for aid and attendance," with 
diagnoses including status post brain surgery secondary to 
a tumor, chronic back problems, and impotence secondary to 
medication side effects.  Virtually identical conclusions 
were reached in the report of an August 1999 VA aid and 
attendance examination, with the examiner also noting that 
the veteran was "more or less housebound."  Assistance was 
noted to be needed in regard to such activities as 
sitting, standing, walking, bathing, dressing, using the 
toilet, and such general daily home activities as going to 
the kitchen.

A September 1999 VA psychiatric examination report 
reflects that the veteran's anxiety and depression had 
been compounded by his brain surgery to the point of a 
nervous breakdown, with symptoms including confusion, 
lapses of memory, poor impulse, and a solitary life.  

In September 2002, the veteran underwent a VA examination 
with a physician who reviewed the claims file.  The 
examiner noted numerous deficiencies in terms of the 
veteran's capacity to protect himself from the hazards and 
dangers of his daily environment, including memory 
difficulties, a history of dizziness, poor balance 
secondary to back problems, and degenerative joint disease 
of the knees.  The veteran was able to perform self-care, 
but with assistance from his wife.  He was noted to be 
unable to travel beyond the premises of the house unless 
accompanied by a responsible adult.  He could feed and 
bathe himself, but he needed assistance with such 
activities as shaving, toileting, and clothing.  His 
degenerative disc disease of the lumbosacral spine was 
noted to be "severe" in degree, and his overall 
restrictions were noted to be "permanent" by the examiner.  

The examiner diagnosed numerous disorders, including 
generalized anxiety disorder, spondylosis of L5 with 
severe degenerative disc disease of L5-S1, peripheral 
neuropathy, degenerative joint disease of the knees, 
median and ulnar neuropathy, status post excision of a 
pituitary tumor, a seizure disorder, blindness of the 
right eye, hypertension, a history of a stroke, and a 
history of sleep apnea.  The examiner concluded that the 
veteran's "service[-]connected medical problems of 
generalized anxiety disorder and back problems play a 
significant role in his requested need for aid and 
attendance."  

In reviewing all of this evidence, the Board is fully 
satisfied that the veteran meets the definitions of 
needing the regular aid and attendance of another person 
and being housebound.  Significant factors in this regard 
are the veteran's need for the help of another person in 
maintaining his hygiene and personal appearance, his use 
of a wheelchair and cane, and the apparent fact that he 
would not be able to leave his house without the 
assistance of another person.

The question thus becomes whether the veteran's status is 
attributable to service-connected disabilities.  The Board 
is aware that the veteran has been extensively treated for 
other problems, including a pituitary tumor, a seizure 
disorder, and right eye blindness, and does not exclude 
the possibility that these disorders, in and of 
themselves, might suffice to render him in need of the aid 
and attendance of another person or housebound.  However, 
the most recent medical records contained in the claims 
file indicate a marked worsening of the veteran's service-
connected psychiatric and low back disorders during the 
pendency of this appeal.  Specifically, memory lapses have 
been attributed to his psychiatric disorder, while poor 
balance has been linked to his low back disorder.  
Finally, the Board is aware of the September 2002 opinion 
that these two service-connected disabilities "play a 
significant role" in the veteran's need for aid and 
attendance.

The September 2002 opinion may not necessarily constitute 
conclusive evidence of whether the veteran's need for the 
aid and attendance of another person or housebound status 
results from service-connected disabilities, but, in the 
context of the entire medical record, particularly the 
evidence showing a recent and substantial worsening of his 
service-connected disabilities, the Board finds that this 
opinion reflects that it is at least as likely as not that 
his status is attributable to these disabilities.  Under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002), all doubt 
as to a material issue in a case such as this must be 
resolved in the claimant's favor.  Accordingly, after 
resolving all doubt in the veteran's favor, the Board 
concludes that entitlement to special monthly compensation 
by reason of being in need of the  regular aid and 
attendance of another person or by reason of being 
housebound has been shown, and the appeal is granted.


ORDER

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another 
person or by reason of being housebound is granted, 
subject to the laws and regulations governing the payment 
of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

